Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed on 9/23/2021.
Claims 7-16 are pending for this examination.
Claims 7-9 and 13-16 were amended.
Claims 1-6 were cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 7-16 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for combining different packets together into a single transfer operation, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method for packet processing wherein a line adapter is connected to the communication line to receive packets and a packet combiner combines the packets .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art

Gulick et al. (US 6,823,403) teaches a DMA system wherein at least two data transfers related to different address ranges can be combined such that the combined data transfer is handled by the DMA controller as a signal data stream.
Galdun et al. (US 5,933,654) teaches a DMA system wherein buffer memory areas can be combined into a DMA descriptor chain and handled as a group transfer rather than individual transfers.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/MICHAEL SUN/Primary Examiner, Art Unit 2183